          Case: 2:17-cv-00515-EAS-EPD Doc #: 72 Filed: 05/22/19 Page: 1 of 1 PAGEID #: 587
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the
                                                    Southern    District of       Ohio


  Karen Evans, on behalf of herself and others similarly
                       situated,                                     )
                             Plaintiff                               )
                                v.                                   )         Civil Action No.      2:17-CV-515
American Power & Gas, LLC Consumer Sales Solutions,                  )
                       LLC                                           )
                            Defendant

                                             JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

   the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

    the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                   recover costs from the plaintiff (name)
                                            .

               Pursuant to the Final Order Approving Settlement issued 5/22/2019 - Plaintiff's Motion for Attorney Fees is
               GRANTED (ECF No. 65), and Plaintiff's Unopposed Motion for Final Approval of Class Action Settlement is
               GRANTED (ECF No. 67). The Settlement Agreement is hereby incorporated by reference into this Order and is
               ADOPTED by the Court. This action is dismissed with prejudice and Judgment is entered in favor of Defendants. The
    other:     Judgment shall be without costs to any party.

                                                                                                                                     .

This action was (check one):

   tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

   tried by Judge                                                                         without a jury and the above decision
was reached.

    decided by Judge                                                                           on a motion for

                                                                                                                                     .

Date:             05/22/2019                                                  CLERK OF COURT



                                                                                          Signature of Clerk or Deputy Clerk
